Citation Nr: 0609640	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  03-13 801	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for an umbilical hernia.



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran served in a reserve component, which service 
included a period of active duty for training (ACDUTRA) from 
April 1979 to September 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. 

The Board remanded this issue for additional development in 
February 2004.


FINDING OF FACT

There is no evidence that the veteran has a current 
disability related to an in-service herniorrhaphy.  


CONCLUSION OF LAW

The veteran does not have an umbilical hernia disability that 
is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran averred that he had surgery while on active duty 
for training (ACDUTRA) in 1979 and filed a claim in 2001 for 
service connection.  His National Guard service medical 
records (SMRs) were obtained and they show that he underwent 
a herniorrhaphy while on ACDUTRA.  The veteran was scheduled 
for, and notified of, a VA examination in September 2005.  He 
failed to report.  He was scheduled for and notified of 
another examination to be conducted in October 2005.  The 
record indicates that the veteran's file was returned from 
the medical center at which the examination was to be given 
with the notation that the "veteran withdrew claim."  The 
veteran was sent a letter in October 2005 asking if he did, 
in fact, wish to withdraw his claim.  There was no response 
received from the veteran, and, in December 2005, the RO 
issued a supplemental statement of the case (SSOC) denying 
service connection in the absence of medical evidence showing 
a current disability.  The Board notes in passing that the 
veteran's representative, in a communication dealing with the 
search for SMRs, noted that the veteran had suffered a 
stroke; there is no indication or claim that this played any 
part in the missed examinations.  

VA regulations provide that when a claimant, without good 
cause, fails to report for a scheduled examination given in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b) (2005).  The veteran has twice been scheduled for 
examinations for which he has failed to report.  No good 
cause for such failure has been claimed.  Though the VA 
Medical Center (VAMC) at which he was scheduled to be 
examined has indicated that the veteran has withdrawn his 
claim, the record does not show that the veteran has 
affirmatively done so.  Accordingly, the Board will proceed 
to adjudicate the case based on the evidence of record.  Id.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See, e.g., 
Pond v. West, 12 Vet. App. 341, 346 (1999).

Here, there is no medical evidence of a current disability.  
With no evidence of a current disability the analysis end; 
service connection is not warranted.  Id. at 505.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in November 
2001, more than seven months before the RO's initial denial 
of this claim, and in a follow-up notification dated in April 
2004. 

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran provide any evidence or information he had pertaining 
to his claim.  The RO also provided a statement of the case 
(SOC) and a supplemental statement of the case (SSOC) 
reporting the results of the RO's reviews, and the text of 
the relevant portions of the VA regulations.  Additionally, 
while the notifications did not include the criteria for 
rating for hernia disabilities or for award of an effective 
date, see Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. 
March 3, 2006), these issues are not before the Board, and a 
remand is therefore not necessary.  

Regarding VA's duty to assist, the RO obtained the veteran's 
medical records and scheduled two VA examinations in order to 
establish the presence of a current disability.  As noted, 
the veteran failed to report for these examinations that 
might have produced evidence in support of his claim.  VA has 
no duty to inform or assist that was unmet.  (As reported 
above, the provisions of 38 C.F.R. § 3.655 require that VA 
adjudicate on the record, without additional evidentiary 
development, when the veteran, without good cause, fails to 
report for an examination that was required to establish 
entitlement.)


ORDER

Entitlement to service connection for an umbilical hernia is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


